



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bailey, 2016 ONCA 516

DATE: 20160629

DOCKET: C59370

Doherty, Epstein and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shevon Bailey

Appellant

Jonathan Dawe, for the appellant

Melissa Adams, for the respondent

Heard:  May 11, 2016

On appeal from the conviction entered on August 24, 2012 by
    Justice Gordon D. Lemon of the Superior Court of Justice, sitting with a jury.

Doherty J.A.:


I



overview

[1]

On Thursday, November 12, 2009, shortly before 1:00 a.m., three young
    men entered the home of George Kalogerakis intending to rob him.  One of the
    robbers had a gun.  During the robbery, Mr. Kalogerakis was taken to the
    basement by two of the robbers and shot in the head at close range with a .22
    calibre gun.  Mr. Kalogerakis was kneeling or lying on the floor when he was
    shot.  He died on his way to the hospital.

[2]

The Crown argued that the appellant shot Mr. Kalogerakis.  The appellant
    testified that although he had agreed to participate in the home invasion and
    had gone to victims home the day before the murder, intending to rob Mr.
    Kalogerakis, he had abandoned the plot because, in his words, he was not
    raised this way.  The appellant testified that he had nothing to do with the
    actual robbery and was not present when Mr. Kalogerakis was murdered.

[3]

The verdict turned on whether the Crown could prove beyond a reasonable
    doubt that the appellant was the shooter.  The shooter was clearly guilty of
    first degree murder.

[4]

The appellant was convicted of first degree murder by a jury.
[1]
He appeals his conviction and raises three grounds of appeal:

·

Did
    the trial judges instruction on eyewitness identification evidence constitute
    misdirection resulting in reversible error?

·

Was
    the trial judges
Vetrovec
instruction in respect of the witness, John
    Whissel, so inadequate as to constitute reversible error?

·

Did
    Crown counsel, in her closing address, improperly invite the jury to draw
    adverse inferences from the appellants failure to call certain witnesses, and
    did the trial judge fail to properly rectify the prejudice caused by the
    Crowns closing address?

[5]

I would allow the appeal on the first ground advanced by the appellant. 
    These reasons will focus on that ground, but I will briefly address the other
    two grounds of appeal.


II



the evidence

[6]

The Crowns case against the appellant rested on four evidentiary
    pillars:

·

Text
    messages exchanged between the appellant and Isaac Kwakye between November 9
    and November 11, during which the two agreed that the appellant would commit
    the home invasion and share the proceeds with Kwakye;

·

Circumstantial
    evidence capable of connecting the appellant to the home invasion;

·

The
    evidence of Vassiliki Kalogerakis, the victims mother, who was present during
    the home invasion; and

·

The
    evidence of Whissel, the appellants cellmate, who testified that the appellant
    told him that he shot the victim in the head.

The Text Messages

[7]

Kwakye, who was 18 at the time of the robbery, lived with his parents
    next door to the victim and his mother.  The appellant, aged 21, frequently
    stayed a few blocks away at his own parents house.  He and Kwakye were
    friends.  In the fall of 2009, Daniel Colacito, a former friend of Mr.
    Kalogerakis, told Kwakye that Mr. Kalogerakis had $20,000 in cash in his home.

[8]

On Monday, November 9, 2009, Kwakye texted the appellant telling him
    that the white man next door kept $20,000 in his room in a shoe box.  The
    appellant replied, expressing some doubt about the accuracy of Kwakyes
    information, however, the text exchanges continued.  At 4:35 p.m., the
    appellant texted Kwakye indicating that he and his cousin, Gabriel McKoy, would
    commit the robbery.  The appellant asked about the easiest way to get in and Kwakye
    advised that he should use a burner (a gun).  The appellant explained to Kwakye
    that he and his cousin would keep $14,000 of the $20,000, and give the
    remaining $6,000 to Kwakye for providing the information.

[9]

On Tuesday, November 10 at 10:29 a.m., the appellant texted Kwakye that
    he was gonna get di duce, referring to a .22 calibre gun.  Later in the day,
    the appellant advised Kwakye that he planned to commit the robbery at 7:00 a.m.
    as Mr. Kalogerakis was leaving for work.  The appellant knew that Mr. Kalogerakiss
    mother, Ms. Kalogerakis, would also be in the home.  The appellant again
    expressed concern about the accuracy of the information about the cash in the
    house, but Kwakye assured him that Mr. Kalogerakis has loot in his shoe box it
    is legit.

[10]

Ms. Kalogerakis testified that two black men knocked on her door at
    about 7:00 a.m. on Wednesday, November 11.  She spoke briefly with them and
    they left without attempting to enter the home.  In his evidence, the appellant
    admitted that he was one of the two men at Ms. Kalogerakiss door and that he
    had gone there to rob Mr. Kalogerakis.  He became frightened when Ms.
    Kalogerakis came to the door and told his accomplice, McKoy, that he wanted to
    leave.  The appellant and McKoy left, but McKoy was upset.  He wanted to go
    through with the robbery.

[11]

On November 11 at about 1:18 p.m., the appellant texted Kwakye that he
    had gone to the Kalogerakis home that morning to commit the robbery, but had
    not gone through with it.  He told Kwakye am going back tomorrow.

[12]

In text messages exchanged later on the afternoon of November 11, the
    appellant explained to Kwakye that when he arrived at the Kalogerakis home, he
    was about to kick the door in when Ms. Kalogerakis appeared at the door.  The
    appellant told Kwakye that the door was too hard to kick down and he would
    rather wait until Mr. Kalogerakis was coming out of the door and then stick up
    di man and make him bring me inside.

[13]

The appellant sent Kwakye a text at 8:52 p.m. on November 11 indicating
    that he was going to commit the robbery the next morning and once again seeking
    assurances that there was money in the house.  Kwakye told him that in addition
    to the money, Mr. Kalogerakis had other valuable items worth stealing.

[14]

In his evidence, the appellant confirmed that when he sent the text on
    Wednesday evening, he intended to go ahead with the robbery the next morning at
    7:00 a.m.  He further testified, however, that shortly after he sent the text,
    he decided to back out of the plan for a second time.  Rather than texting
    Kwakye, he telephoned him and told him that he would not go through with the robbery. 
    There is no record of this telephone call.  The appellant testified that Kwakye
    was angry with the appellant for backing out of the robbery.

[15]

The home invasion and murder of Mr. Kalogerakis occurred shortly after
    1:00 a.m. on Thursday, November 12, about four hours after the appellant had told
    Kwakye he intended to commit the robbery the next morning.  Mr. Kalogerakis was
    shot with a .22 calibre gun.  Ms. Kalogerakis described the gun as having a
    wooden handle that was maybe a foot long  maybe more with a barrel of
    similar length.  The appellant had told Kwakye that he and McKoy had a .22
    calibre gun for the purposes of the robbery.  The appellant testified that
    McKoy had a .22 calibre pistol. The Crowns position was that the appellant had
    borrowed a .22 calibre long gun from his friend Anthony Davis to commit the
    robbery.

[16]

According to the appellant, after he backed out of the robbery, McKoy
    was anxious to proceed with the plan.  McKoy had left the appellants home, a
    few blocks from the Kalogerakis home, in the late evening of November 11.  It
    was the defence position that McKoy and two others had gone to the Kalogerakis
    home to rob Mr. Kalogerakis and had shot him during the robbery.

The Circumstantial Evidence Relied on by the Crown

[17]

The three robbers stole Ms. Kalogerakiss automobile after they shot her
    son.  The automobile was found later that morning (November 12) in an area of
    Toronto located about a one-half hour drive from the Kalogerakis house in
    Brampton.  The car was found about one kilometre from the home of the
    appellants sister.  The appellant was at his sisters home on November 12.

[18]

The appellant was arrested on Wednesday, November 18, at the home of his
    cousin, Arron Ross.  He had been there a few days.  The Crown led evidence that
    a search of the bedroom used by the appellant produced a newspaper folded to
    the page containing a story about the Kalogerakis murder and a backpack
    containing the appellants wallet, other pieces of identification and a
    Remington gun sock.  The gun sock was designed for use in storing or
    carrying a long gun like the one described by Ms. Kalogerakis.

[19]

At trial, the appellant denied any knowledge of the gun sock.  He
    testified that he was not sleeping in the bedroom where the police said they
    found the backpack containing the gun sock.  He denied that he had left his wallet
    and identification in the backpack found by the police.  He testified that his
    identification and wallet were in a different backpack.

[20]

The Crown also led evidence that Ms. Kalogerakiss credit cards were
    stolen by the robbers and used in Toronto in the days following the robbery.  I
    will not review that evidence as, in my view, it had little probative value.

Ms. Kalogerakiss Evidence

[21]

Ms. Kalogerakis testified about two encounters that occurred at her
    home.  The first happened at about 7:00 a.m. on Wednesday, November 11, the day
    before the robbery and murder.  Ms. Kalogerakis was in the living room having
    coffee.  Her son had left for work earlier.  She heard a knock on the door. 
    Ms. Kalogerakis went to the door, but did not open it.  She looked through the
    window of the door and saw two men standing in front of the door.  One spoke to
    her and mentioned a name.  Ms. Kalogerakis did not recognize the name and told
    the man that no one by that name lived at her house.  The two men stood at the
    front door briefly before leaving.  One walked directly away from the door, the
    other walked toward the garage, stopped and peered back at the door for a few
    seconds.  He then left the area.  Ms. Kalogerakis estimated that the two men
    were at the front door for a few minutes, five minutes.

[22]

Ms. Kalogerakis described one of the two men as about a foot taller than
    the other.  Both men were black.  One was about 15, and the other about 20.  Both
    men had short afro haircuts.  Both had skinny  not big builds.  Ms.
    Kalogerakis said during her examination in-chief that she could not see the
    face of either man.

[23]

Ms. Kalogerakis testified that at about 1:00 a.m. on Thursday, November
    12, she awoke to the sound of her son yelling for her to call 9-1-1.  Before
    she could do so, a masked, hooded, tall, skinny black man armed with a long gun
    appeared in her bedroom.  He forced her at gunpoint down the stairs to the main
    floor.  Her son was lying on the foyer floor.  There were two other black men with
    her son.  One was masked and the other had a hood over his head, but no mask. 
    This person had a knife in his hand.

[24]

Ms. Kalogerakis described the two black men on the main floor as younger
    and shorter than the robber with the gun.  The robber with the gun appeared to
    be in charge.

[25]

The unmasked robber with the knife was told to tie Ms. Kalogerakis up
    and watch her.  The older, taller robber went back upstairs, apparently
    searching for the money.  The other masked robber remained with Ms.
    Kalogerakiss son and repeatedly asked wheres the money?  Her son insisted
    there was no money.

[26]

About ten minutes later, the taller, older robber came back downstairs
    to the main floor.  He and the robber who had remained with Mr. Kalogerakis
    dragged him down into the basement.  A few seconds later, Ms. Kalogerakis heard
    a single gunshot.

[27]

Immediately after the shot, the two robbers who were in the basement came
    running up the stairs.  The unmasked robber took Ms. Kalogerakiss car keys,
    and the three men fled in her car.

[28]

Ms. Kalogerakis managed to get free, ran and locked the front door, and hurried
    downstairs looking for her son.  She found him tied up, lying on the floor
    bleeding.  Ms. Kalogerakis ran to her neighbours for help.  Coincidentally, she
    went to Kwakyes home.  His father answered the door and called the police.

[29]

Ms. Kalogerakis was asked by the Crown during examination-in chief how
    the three men who robbed her and her son on November 12 compared in appearance
    to the two men she saw at her front door the previous day.  She indicated:  I
    thought they were the same guys.  When asked to explain why she believed they
    were the same people, she replied, the same height and the build of the body 
    It was the tall guy and the shorter guy.

[30]

Ms. Kalogerakis was not asked by the Crown whether she could identify either
    of the two men who appeared at her door on the morning of Wednesday, November
    11.  She was also not asked by the Crown whether she could identify any of the
    three people who robbed her and her son on Thursday, November 12.

[31]

Near the end of her cross-examination, Ms. Kalogerakis purported, for
    the first time, to identify the appellant as the man she had seen walk away
    from her front door and stand by the garage on November 11, the morning before
    the robbery.  She testified, I can picture his face and I can picture his
    face, it is the same face.  When asked what features of the face she recalled,
    Ms. Kalogerakis could only recall that it was a black face.  At the preliminary
    inquiry, she had testified that most black men look the same to her.  Ms.
    Kalogerakis is white.  Ms. Kalogerakis had been specifically asked at the
    preliminary inquiry whether she could identify the appellant in the prisoners
    dock.  She had testified that she did not recognize him.

[32]

Also in her cross-examination, Ms. Kalogerakis, again for the first
    time, testified that she recognized the appellant as the tall black robber with
    the gun.  She acknowledged that the tall black robber had a mask on his face,
    but she indicated that she could recognize the forehead which was not covered. 
    She insisted I have a clear picture.

[33]

When cross-examined about her failure to identify the appellant at any
    time prior to her cross-examination, Ms. Kalogerakis explained that she had not
    been given a chance to identify the appellant.  Later, after conceding that she
    had been asked, and had been unable, to identify the appellant at the
    preliminary inquiry, Ms. Kalogerakis said, But I know.  Now I have more
    fresher memory.

Whissels Testimony

[34]

Whissel was serving a short sentence for domestic assault in April
    2012.  He shared a cell with the appellant for six days in late April.  On
    April 25, Whissel went to the jail guards and told them that the appellant had
    drugs in their cell.  He also asked to speak to the homicide officers in charge
    of the appellants murder case.  Whissel testified that he went to the
    correctional authorities because he was concerned that they would search the
    cell, find the drugs and think they belonged to him.  After he spoke with the
    correctional authorities, Mr. Whissel was moved into protective custody.  He
    did not speak with the homicide officers until after he had served his sentence
    and been released from custody.

[35]

Whissel testified that while he was the appellants cell mate, the
    appellant was attending court for pretrial motions.  They discussed the court proceedings
    from time to time.  He recalled a conversation in which he told the appellant that
    his girlfriend had read something on the internet about the robbers beating up
    the victims mother.  Whissel testified that the appellant responded, I didnt
    beat up the mom, I shot the guy in the head, gesturing with his fingers as if
    shooting himself in the back of the head behind the right ear.

[36]

Whissel also testified that he recalled the appellant referring to the
    gun he used as a deuce, deuce.  Whissel added this detail during his trial
    testimony.  He explained that he had forgotten the comment until Crown counsel
    had used the term deuce, deuce when they met before trial.

[37]

Whissel was 44 years old when he testified.  He had a minor criminal
    record and a spotty employment history.  He was a cocaine user, but according
    to him had not used the drug for over a year when he testified.  Whissel
    insisted he did not ask for and had not been offered anything in exchange for
    his evidence against the appellant.  He did not expect to receive any favours. 
    According to him, he testified because he did not think that someone who shot
    somebody in the head should be walking free on the street.

[38]

Whissel acknowledged that he put $100 into the appellants jail canteen
    account before he spoke to the correctional authorities.  He said he did so in
    the hope that the appellant would protect him from some of the other inmates on
    the range.  The appellant testified that Whissel put the money in his account
    so that the appellant could purchase cocaine for Whissel.

[39]

The appellant testified that Whissel repeatedly asked him about his case
    when they were cellmates.  The appellant did not talk to Whissel about the
    case, although on one occasion he recalled Whissel suggesting that the victims
    mother had been beaten up by the robbers.  The appellant replied that Ms.
    Kalogerakis had not been beaten.  He based this comment on his recollection of
    her evidence at the preliminary inquiry.


III



the grounds of appeal

The Eyewitness Evidence Instruction

[40]

I will divide the instruction on Ms. Kalogerakiss eyewitness evidence into
    four sections.  In the first section, the trial judge told the jury to be very
    cautious about relying on eyewitness testimony because history had shown that
    eyewitness evidence, even when apparently very convincing, had turned out to be
    wrong and led to miscarriages of justice.  In the second section, the trial
    judge identified some 17 generic factors that could affect the reliability of
    eyewitness evidence.  For example, the judge told the jury to consider [h]ow
    long did the witness watch the person he or she says is the accused?  In the
    third section, the trial judge reviewed the evidence of Ms. Kalogerakis
    relating to both the November 11 incident and the November 12 robbery.  In the
    fourth section, the trial judge addressed Ms. Kalogerakiss in-court
    identification for the first and only time in the instruction:

Now Mrs. Kalogerakis pointed out Mr. Bailey in court.  I would
    suggest that you put little weight on that identification.  That will be for
    you to decide, but I think that you will agree with me that it does not take
    much to figure out who the accused is.  One can honestly make the jump from a
    short view in a dark and turbulent time to a person in a courtroom in the
    accuseds chair.  Of course, one can also make the correct identification but
    it would be dangerous to rely only upon that identification.

[41]

Counsel for the appellant attacked the eyewitness evidence instruction
    on several fronts.  His submission that the trial judge failed to come to grips
    with the nature of the identification evidence and the specific dangers
    associated with relying on the eyewitness evidence in this case strikes a fatal
    blow to the instruction.

[42]

In formulating his instructions, the trial judge relied heavily on the
    model instructions found in
Watts Manual of Criminal Jury Instructions
(Toronto: Thomson Carswell, 2005)
.
[2]
He was wise to do so.  Those instructions are an invaluable aid to trial judges
    faced with the difficult task of properly instructing a jury.  However, the
    adequacy of jury instructions is not measured against their conformity to the
    content of a model instruction:  see
R. v. Candir
, 2009 ONCA 915, 250
    C.C.C. (3d) 139, at para. 116.  Jury instructions are intended to equip a jury
    with the tools needed to return a true verdict in the specific case before
    the jury.  The adequacy of any jury instruction turns upon its ability to
    perform that function:  see
R. v. Jacquard
, [1997] 1 S.C.R. 314, at
    paras. 1-2;
R. v. MacKinnon
(1999), 43 O.R. (3d) 378 (C.A.), at p.
    386.  As Justice Watt indicated in his commentary on the model eyewitness
    evidence instructions in the second edition of his text, at p. 394:

No formalistic instruction is suitable for use in all cases
    involving eyewitness identification.  This specimen attempts to bring home to
    jurors some of the frailties of this evidence under several general headings
    each of which may be expanded to meet the circumstances of the case being
    tried.
What is critical is that the instruction be
    tailor made for the case being tried pointing out the specific concerns that
    emerge from the evidence at trial.
[Emphasis added.]

[43]

The extrajudicial comment of my colleague finds full support in this
    courts jurisprudence:  see e.g.
R. v. Baltovich
(2004), 73 O.R. (3d)
    481, at paras. 78-91;
R. v. Brown
,
    2007 ONCA 71
, 216 C.C.C. (3d) 299, at paras. 17-18;
R. v.
    Peazer
(2005), 200 C.C.C. (3d) 1, at paras. 19-20.

[44]

Unfortunately, the instructions did not take the model instructions and
    tailor them to the circumstances of the case.  Instead, the instructions tracked
    exactly the model instructions and, in doing so, failed to equip the jury with
    the information necessary to properly assess the eyewitness identification.

[45]

The most important feature of the eyewitness evidence in this case was
    the total absence of any eyewitness evidence identifying the appellant as one
    of the robbers until Ms. Kalogerakis made an in-court identification of the
    appellant well into her cross-examination some two and one-half years after the
    robbery.  This singularly significant feature of the eyewitness evidence should
    have been the starting point and the focal point of the eyewitness evidence
    instruction.

[46]

The jury was never told that the only evidence identifying the appellant
    as one of the robbers came from Ms. Kalogerakiss in-court identification
    during her cross-examination.  To the contrary, the instructions, considered as
    a whole, left a very different impression.  The trial judges detailed
    instructions about factors relevant to the assessment of identification
    evidence, and his detailed review of the entirety of Ms. Kalogerakiss testimony
    immediately after identifying those factors, implicitly suggested that apart
    from her in-court identification, which the trial judge dealt with separately,
    Ms. Kalogerakis had identified the appellant as one of the robbers at some
    point other than in her in-court identification.  By reciting the parts of the
    model charge which assume some form of pretrial out-of-court identification by
    a witness, the trial judge invited the jury to treat Ms. Kalogerakiss evidence
    describing the persons who were at her home on November 11 and 12 as evidence
    identifying the appellant as one of those persons.  Ms. Kalogerakiss evidence
    could not serve that purpose.

[47]

At its highest, Ms. Kalogerakiss testimony, apart from her in-court
    identification, provided a very general description of the robber who, on the
    Crown theory, was the appellant (a black, young, skinny male).  That
    description, while of modest assistance to the Crown in the sense that it was
    not inconsistent with the appellant and did not exclude the possibility that he
    was one of the robbers, was not evidence identifying the appellant as one of
    the robbers.

[48]

The trial judge should have begun the eyewitness identification instruction
    by making it clear that the only eyewitness identification came from Ms.
    Kalogerakiss in-court identification of the appellant made in her
    cross-examination.  Having identified the only eyewitness identification
    evidence, the trial judge should have told the jury that given the very
    suggestive circumstances in which an in-court identification is made, an
    in-court identification, standing alone, has little, if any, value as evidence
    identifying an accused as the person who committed the crime:  see
R. v.
    Hibbert
, 2002 SCC 39, [2002] 2 S.C.R. 445, at paras. 47-53;
R. v. Jack
,
2013 ONCA 80, 294 C.C.C. (3d) 163, at paras.
    30-31.  The trial judge should have made it clear to the jury that Ms.
    Kalogerakiss apparent honesty and the apparent certainty with which she made
    the in-court identification did not add any reliability to her identification
    evidence:
R. v. Hibbert
, at para. 50.

[49]

The trial judge should have next identified the specific features of the
    evidence that further weakened the evidentiary value of Ms. Kalogerakiss
    in-court identification.  There were at least four features of the evidence
    that should have been brought to the jurys attention:

·

The
    in-court identification came two and one-half years after the event, and
    sometime after a failed attempt at an in-court identification at the
    preliminary inquiry.  At the preliminary inquiry, Ms. Kalogerakis had testified
    that she did not recognize the appellant;

·

The
    descriptions given by Ms. Kalogerakis of the persons who appeared at her door
    on November 11 and in her home on November 12 were vague and general.  They
    were devoid of any facial description, apart from skin colour.  The
    descriptions provided little, if any, support for her purported in-court identification
    of the appellant, years later;

·

On
    Ms. Kalogerakiss evidence, she had little, if any, opportunity on November 11
    or 12, to make the kind of observation of the appellant that could lend any
    credence to her subsequent identification of him years later.  This is
    particularly true in respect of the identification of the appellant as the
    robber on November 12.  The robber, who Ms. Kalogerakis eventually identified
    in court as the appellant, was masked throughout the robbery.  Ms. Kalogerakis
    purported to recognize the appellant by his forehead but gave no evidence about
    anything distinctive about his forehead; and

·

Ms.
    Kalogerakiss candid admission that most black men looked the same to her
    raised the well-recognized danger of error in cross-racial identification:
R.
    v. Richards
(2004), 70 O.R. (3d) 737, at para. 32 (C.A.).

[50]

The appellants admission in his evidence that he was at the Kalogerakis
    home on November 11 also should have been referred to in the eyewitness
    evidence identification instruction.  The jury should have been told that the
    appellants admission that he was at the home on November 11 did not render Ms.
    Kalogerakiss in-court identification of the appellant as one of the persons at
    her home on November 11 more reliable.  More importantly, the jury should have
    been told that the appellants admission in no way rendered Ms. Kalogerakiss
    in-court identification of the appellant as one of the robbers on November 12
    more reliable.

[51]

The appellants evidence that he was at the home on November 11 made it
    unnecessary for the Crown to rely on Ms. Kalogerakiss in-court identification to
    place the appellant at her home on that day.  His evidence did not, however,
    overcome or mitigate in any way the many reasons why Ms. Kalogerakiss in-court
    identification was unreliable.  Despite the appellants admission, Ms.
    Kalogerakiss identification evidence remained evidence of an identification
    made for the first time two and one-half years after the event, in the highly
    suggestive circumstances of the courtroom, in the face of a failed earlier
    attempt at an in-court identification, in circumstances where she had little
    opportunity to see the person she later said was the appellant, and with
    virtually no evidence of any contemporaneous description by her of the person
    she now claimed to identify as the appellant.  The appellants admission that
    he was at the home on November 11 could do nothing to dispel the very real
    probability that Ms. Kalogerakis was identifying the person in the courtroom
    who she firmly believed had killed her son and not the person she actually
    recognized as one of the robbers.

[52]

Absent a proper instruction, a jury might well conclude that Ms.
    Kalogerakiss identification of the appellant as the person who was at her home
    on November 11 was reliable because of the appellants evidence that he was at
    the Kalogerakis home that day, and that the reliability of her identification in
    relation to the November 11 event made her identification in relation of the
    robbery on November 12 reliable as well.  I agree with counsels submission
    that this line of reasoning, while superficially attractive, is fallacious.  The
    jury should have been cautioned against it.

[53]

In summary, the jury should have been instructed that the appellants
    admission that he was at the Kalogerakis house on November 11 could be relied
    on by the jury to place the appellant at the home on November 11.  It could
    not, however, in any way enhance the reliability of Ms. Kalogerakiss in-court
    identification of the appellant as one of the persons at her home on November
    11.  The appellants admission that he was at the home on November 11, while
    properly considered with the rest of the evidence in deciding whether he was
    one of the robbers on November 12, could not buttress in any way the
    reliability of Ms. Kalogerakiss in-court identification of the appellant as
    one of the robbers.

[54]

One final feature of the identification evidence in this case deserves
    mention.  In her closing, Crown counsel suggested to the jury that it should
    give little weight to Ms. Kalogerakiss in-court identification.  A reminder of
    the Crowns position in the course of the eyewitness identification instruction
    would have effectively highlighted and reinforced the many reasons for not giving
    the in-court identification evidence any weight.
[3]

[55]

Crown counsel, in forcefully resisting the appeal, points out that the
    trial judge carefully and fully vetted his proposed instructions with counsel. 
    No objection was taken to the eyewitness evidence instruction.  Counsel got the
    instruction they wanted.

[56]

The absence of an objection, especially when counsel have had a full
    opportunity to vet the charge and participate in its preparation, can,
    depending on the nature of the alleged deficiency in the charge, be an
    important consideration in assessing the adequacy of the instruction, or the
    application of the
curative proviso
:  see
R. v. Khela
, 2009
    SCC 4, [2009] 1 S.C.R. 104, at paras. 49, 60;
R. v. Kostyk
, 2014 ONCA
    447, 312 C.C.C. (3d) 101, at paras. 42, 59-60.  However, if the misdirection or
    non-direction leaves the jury inadequately equipped to properly evaluate
    important evidence, counsels position at trial cannot negate the error.

[57]

The instruction on eyewitness identification evidence constitutes
    misdirection amounting to an error in law.  The
proviso
cannot be
    applied.  The error is far from minor.  The Crown has a strong case.  In the
    absence of the appellants evidence, the Crowns case could fairly be described
    as overwhelming.  However, the appellant did testify and denied any involvement
    in the home invasion and the murder.  A reasonable jury could easily reject his
    evidence, especially when considered in the context of the text messages. 
    However, there is a reasonable possibility that a jury, having regard to the
    entirety of the evidence, could be left with a reasonable doubt based on the
    appellants testimony.  The Crowns case cannot, therefore, be characterized as
    overwhelming.  The legal error in the instruction is beyond the reach of the
curative
    proviso
:
R. v. Bevan
, [1993] 2 S.C.R. 599, at pp. 616-617;
R.
    v. Sarrazin
, 2011 SCC 54, [2011] 3 S.C.R. 505, at paras. 27-28.


IV



the other grounds of appeal

The
Vetrovec
Instruction

[58]

The trial judge, after briefly reviewing the circumstances in which 
    Whissel came to share a jail cell with the appellant, instructed the jury:

Common sense tells you that in light of those circumstances
    there is good reason to look at Mr. Whissels evidence with the greatest care
    and caution.  You are entitled to rely on Mr. Whissels evidence even if it is
    not confirmed by another witness or other evidence, but I would suggest it is
    dangerous for you to do so.

[59]

In my view, it would have been better had the trial judge specifically
    explained to the jury why it was dangerous to rely on Whissels evidence.  The
    trial judge should have instructed the jury that experience has shown that witnesses
    like Whissel, who have no prior connection to an accused or the case, and who
    profess to have received a confession from an accused while sharing a jail
    cell, are notoriously untrustworthy witnesses.  The trial judge should have
    explained that these witnesses, sometimes referred to as jailhouse informants
    can appear deceptively credible and their evidence may seem disarmingly straightforward
    because their motives for falsely testifying and the true sources of the
    information they falsely attribute to an accused can be very difficult to
    expose on cross-examination:  see
R. v. Sauvé and Trudel
(2004)
, 182 C.C.C. (3d) 321 (Ont. C.A.),
    at paras. 76-82;
R. v. Khela
, at paras. 37-38.

[60]

As I would reverse on the eyewitness identification instruction, I need
    not decide whether the failure to explain to the jury why it was dangerous to
    rely on Whissels evidence constituted reversible error.  I note that the
Vetrovec
instruction was vetted with counsel and there was no objection taken.  I also
    observe that had the trial judge given a more detailed explanation for the
    reasons behind treating Whissels evidence with caution, he could also have
    given a more detailed review of the evidence in this case capable of supporting
    the contention that Whissel was not a typical jailhouse informant.  He had
    only a minor criminal record, did not appear to be part of any criminal
    subculture, had no history of testifying for the Crown, and little, if
    anything, to gain when he gave his statement to the police, or when he
    testified.  A more thorough review of the pros and cons relevant to the
    assessment of Whissels credibility may not have helped the defence.

[61]

The appellant also takes issue with the trial judges instruction on the
    evidence capable of confirming the testimony of Whissel.  Counsel submits that
    the jury should have been told that Ms. Kalogerakiss in-court identification
    of the appellant was incapable of confirming Whissels testimony:  see
R.
    v. Hassan
, 2008 ONCA 615, at para. 7.

[62]

The trial judge said very little about potentially confirmatory evidence
    telling the jury: For me, I cannot recall much evidence that confirms Mr.
    Whissels evidence.

[63]

This instruction was very favourable to the appellant.  The evidence of
    the text messages establishing the appellants involvement in a plan to commit
    the home invasion while armed with a .22 calibre gun provided potentially
    cogent evidence tending to show that the untrustworthy witness [Whissel] is
    telling the truth as to the guilt of the accused:  see
R. v. Khela
,
    at paras. 12-16, 37;
R. v. Kostyk
, at para. 77.  The appellant has no
    cause to complain about the instructions on potentially confirmatory evidence.

Crown Counsels Closing Address

[64]

In her submissions to the jury, Crown counsel pointed out that the
    defence had not called various friends and family members as witnesses who on
    the appellants version of events could have confirmed his whereabouts in the
    hours and days between the murder and the appellants arrest.  In making this
    argument, Crown counsel said:

So you would think, if there were other witnesses out there who
    might be able to back him up, we would have heard of them.  Again, youre not
    to judge the case based on evidence you didnt hear but if the account is true,
    why didnt we hear from

[65]

Crown counsel went on to refer to the appellants girlfriend, sister,
    and mother.

[66]

Counsel for the appellant submits that the above-quoted submission by
    the Crown improperly invited the jury to draw an inference against the
    appellant from the failure to call certain witnesses and improperly suggested
    to the jury that the accused had the burden of establishing his whereabouts.

[67]

Even if Crown counsels submissions could bear the interpretation urged
    by counsel for the appellant, I think the trial judges instructions
    effectively eliminated the risk that the jury would go down that path.  The
    trial judge repeatedly instructed the jury that the onus of proof was on the
    Crown and never shifted from the Crown.  He told the jury that it should not
    speculate about evidence it had not heard:  see
R. v. Krasniqi
, 2012
    ONCA 561, 291 C.C.C. (3d) 236, at paras. 89-91.  There was no objection to
    Crown counsels closing.  Presumably, defence counsel was satisfied that the
    trial judges instructions negated any possible prejudice to the appellant.

[68]

Although I would not characterize Crown counsels closing argument as improper,
    I would add a caution about that kind of argument.  In most circumstances, no
    adverse inference can be drawn against an accused based on the failure to call a
    certain witness or lead certain evidence.  Suggestions to the contrary in Crown
    counsels closing can be prejudicial and put the ultimate verdict in jeopardy
    on appeal.  If Crown counsel is considering making an argument that the defence
    failure to call certain witnesses or lead certain evidence should be taken into
    account by the jury in some way, it would be wise for Crown counsel to vet that
    argument with the trial judge before making it to the jury.


V



conclusion

[69]

I would allow the appeal, quash the conviction and order a new trial on
    the charge of first degree murder.

Released: DD  JUN 29 2016

Doherty J.A.

I agree Gloria Epstein J.A.

I agree K. van Rensburg J.A.





[1]
A co-accused, Isaac Kwakye, was charged with and convicted of manslaughter.  He
    is not a party to this appeal.



[2]
The trial judge used the first edition of
Watts Manual of Criminal Jury
    Instructions
published in 2005.  The
    second edition appeared in 2012, after this trial was completed.



[3]
The trial judge was not asked to exclude the in-court identification on the basis
    that its prejudicial effect outweighed its probative value.  Indeed, it may be
    that the defence, who elicited the evidence on cross-examination, wanted that
    evidence before the jury in the hope that it might discredit other parts of Ms.
    Kalogerakiss evidence.  In light of the position taken at trial, the appeal
    was argued on the basis that the trial judges instruction on the in-court
    identification was inadequate.  In the new trial, the admissibility of the
    evidence may become an issue:  see
R. v. Holmes
(2002), 62 O.R. (3d)
    146, at paras. 38-40.  Were the defence to seek the exclusion of the evidence of
    the in-court identification at the new trial, and were the Crown to maintain
    the position it took in its closing on the first trial, it is difficult to see how
    the Crown would argue that the evidence had any probative value.


